                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                  )
                                           )
                    Plaintiff,             )                8:18CR316
                                           )
      vs.                                  )
                                           )
DEVRON FRANKLIN,                           )                  ORDER
                                           )
                    Defendant.             )


        This matter is before the court on the defendant’s unopposed Motion to Continue
Trial [54]. Upon consideration, the undersigned magistrate judge finds good cause for
the requested continuance. Accordingly,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [54] is granted, as
follows:

      1. The jury trial, now set for May 24, 2021, is continued to July 26, 2021.

      2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
         justice will be served by granting this continuance and outweigh the interests
         of the public and the defendant in a speedy trial. Any additional time arising
         as a result of the granting of this motion, that is, the time between today’s
         date and July 26, 2021, shall be deemed excludable time in any computation
         of time under the requirement of the Speedy Trial Act. Failure to grant a
         continuance would deny counsel the reasonable time necessary for effective
         preparation, taking into account the exercise of due diligence. 18 U.S.C. §
         3161(h)(7)(A) & (B)(iv).

      3. No further continuances will be granted without a hearing before the
         undersigned magistrate judge.

      DATED: May 10, 2021.

                                               BY THE COURT:


                                               s/ Michael D. Nelson
                                               United States Magistrate Judge
